Citation Nr: 1214866	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for residuals of gonorrhea, also described as a urinary disorder.

2.  Entitlement to an increased (compensable) disability rating for malaria.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1941 to November 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued previously assigned noncompensable disability ratings for residuals of gonorrhea and for malaria.

In June 2010 the Veteran failed to report for a requested hearing before RO personnel, and in August 2010 he withdrew his request for a hearing before a member of the Board.

In November 2010 the Board remanded the claims for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not contend that he suffers from, and the evidence does not show, active malaria at any time since service, and there is no medical evidence of any residual liver or spleen disability.

2.  There evidence does not show the Veteran currently suffers from gonorrhea, and current urological symptoms have been attributed to the Veteran's prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2011). 

2.  The criteria for a compensable evaluation for gonorrhea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the letter advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  

The Board is further satisfied that there has been substantial compliance with its November 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, VA examinations were conducted and an additional VA opinion was obtained.  While the Board notes that the Veteran did not undergo a malaria smear as requested, the VA examiner noted that the Veteran was not experiencing any symptoms of active malaria and that a blood smear to determine whether active malaria was present was not warranted.  As the examiner explained why the requested test was not required, and is a medical professional competent to determine when certain testing is unnecessary, the Board concludes that failure to provide such testing was not remandable error.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries, supra. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and reporting for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Malaria

Service connection for gonorrhea was established by an April 1966 rating decision.  His current claim for an increased rating was received in September 2009.  His malaria is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.

Per Diagnostic Code 6304, a 100 percent evaluation will be assigned for active malaria.  38 C.F.R. Part 4 (2011).  The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears. If the service member served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone. Relapses must be confirmed by the presence of malarial parasites in blood smears. Thereafter rate residuals such as liver or spleen damage under the appropriate system. 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2011). 

In this case, while the Veteran believes that he is entitled to a compensable evaluation for residuals of malaria, there is no medical evidence to support such assertion.  None of the numerous post service treatment reports, both VA and private, dating from 1995 to 2010 make any mention of a malaria relapse.  Indeed, the Veteran does not contend that he has suffered from relapses.  Rather, he attributes fatigue and night sweat symptoms as being residuals of his malaria during service.

During the September 2009 VA examination, he reported having night sweats, mild lethargy, and being fatigued, which he attributed to malaria.  He denied having fevers and reported that there have been no frank exacerbations since his initial treatment in service. When noting the Veteran's report of fatigue, the examiner indicated that the Veteran was being treated for anemia.  The examiner noted that there was no definite evidence for a current malarial infection.  

The December 2010 VA infectious diseases examination report indicated that there was not any evidence that the Veteran had malaria symptoms concerning fatigue; night sweats; or spleen, liver, or other organ damage from malaria.  Liver function tests were reported as normal, and there was no organomegaly of liver or spleen on examination.  The examiner stated that the Veteran was not having any night sweats or specific symptoms that could be related to his malaria.  The examiner concluded that the Veteran did not need a malaria smear since there was no indication of active malaria, and the examiner cancelled the test.

In this case, the Veteran does not contend and none of the post service medical evidence shows that he has suffered from a relapse of active malaria.  Moreover, while the Veteran reports that his fatigue and or night sweats are a residual of malaria, objective examination has failed to reveal any residual liver or spleen damage.  In this regard, his liver function studies were noted as normal and there was no organomegaly of the spleen.  The 2010 VA examiner concluded that there was no evidence of any active malaria or residual disability from the malaria.  As there is no medical evidence of active disease or any residual liver or spleen disability, there is no basis to award a compensable rating.

While the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required to assess malaria disease or residuals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the presence of residual disability from malaria.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for malaria.


Gonorrhea

Service connection for gonorrhea was established by a May 1946 rating decision.  His current claim for an increased rating was received in September 2009.  His gonorrhea is rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7512.

The Board notes that the RO rated the disability by analogy.  In this regard, where a disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2011).

Pursuant to Diagnostic Code 7512, cystitis is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  For voiding dysfunction, the minimum 20 percent rating requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation contemplates requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum 60 percent rating contemplates requiring the wearing an appliance or absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Under urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  The maximum rating based on urinary frequency is 40 percent rating, which is assigned for daytime voiding intervals less than one hour, or awakening to void five or more times per night.  Id. 

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of: (1) post void residuals greater than 150cc; 
(2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.  

A urinary tract infection manifested by poor renal function is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 4.115a provides for the assignment of a 30 percent evaluation when the evidence demonstrates a recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management. Assignment of a 10 percent evaluation is warranted for a urinary tract infection that requires long- term drug therapy, 1 - 2 hospitalizations per year, and/or requiring intermittent intensive management.  Id.

The Veteran contends that his urinary symptoms are due to the gonorrhea he had in service.  While the Veteran believes that he is entitled to a compensable evaluation for residuals of gonorrhea, there is no medical evidence to support such assertion.  None of the numerous post service treatment reports, both VA and private, dating from 1995 to 2010 make any mention of current gonorrhea, nor do they attribute any urinary complaints to gonorrhea.  

During the September 2009 VA genitorurinary examination, the Veteran reported that he had gonorrhea prior to his deployment to the South Pacific and that he was treated for burning with urination that resolved after treatment.  The examiner noted that the Veteran's voiding frequency was approximately every three hours during the day and two times at night.  He denied urinary incontinence.  It was noted the Veteran has a history of prostate cancer.  The examiner noted that the Veteran's laboratory results suggested stage 3 chronic kidney disease.  The diagnoses were gonorrhea, treated and resolved while on active duty and prostate cancer.

In a December 2010 VA genitourinary examination, the Veteran reported voiding 3 times at night and 3 times during the day.  He reported having a slow stream.  The examiner noted there was no evidence of urethral stricture post gonorrhea.  The examiner concluded that the Veteran had no symptoms urologically related to the gonorrhea during military service.  He reasoned that the Veteran had no urethral stricture, his voiding problem was of recent origin, and he had 38 radiation treatments for prostate cancer in 2003.  In a May 2011 addendum, the examiner opined that the Veteran's urinary frequency was most likely related to his prostate problems and history of prostate cancer.  He also indicated that a review of the records showed kidney function with a creatinine of 1.4 and EGFR of 57, which was normal for the Veteran's age.  He concluded that it was less likely than not that the Veteran's urinary frequency has anything to do with the gonorrhea in service.

Regarding kidney function, the Board finds the opinion of the 2010 VA examiner that the Veteran's kidney function was normal because the values on testing were normal for his age to be more probative than the statement by the 2009 examiner.  The Board notes the Veteran was 93 years old at the 2010 examination, and that the VA treatment records show no diagnosis of kidney disease in the problem list, nor was treatment being rendered for such a condition.  As the 2010 examiner's opinion is more consistent with the treatment records, it is accorded more probative weight concerning kidney function than the statement of the 2009 examiner noting moderate kidney dysfunction.  In any event, the Board notes Diagnostic Code 7512 advises that the rating should be based on voiding dysfunction.  It does not refer the rater to consider renal dysfunction.  

While the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required to determine the etiology of his current urinary symptoms.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the relationship between his gonorrhea and the current urological symptoms he is experiencing.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for gonorrhea.


Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology concerning his malaria and gonorrhea, and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a compensable disability rating for residuals of gonorrhea, also described as a urinary disorder, is denied.

Entitlement to a compensable disability rating for malaria is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


